DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claims 6 and 18 respectively reciting “N78 frequency band” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. 

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 fails to discern preamble from body of the claim. For clarity, there should be a colon (:) after the word “comprising”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 18 respectively reciting “N78 frequency band signal” are indefinite, since scope of “N78 frequency” cannot be ascertained; i.e., an N78 frequency is NOT well established in the art. 
There should be a clear recitation of interrelated structure (and functionality) in order to provide a complete and operable antenna (terminal device). 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7-10 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by “Napoles” (US 9484631). 
Claim 1: Napoles discloses an antenna, comprising a feed contact 442 (Fig. 4), a first antenna branch 402, and a second antenna branch 404, wherein 
the first antenna branch and the second antenna branch are respectively electrically connected with the feed contact, (inherently) forming electromagnetic coupling (see Figs. 4-6); 
the first antenna branch has a first length for sending and receiving signals in a first frequency band (col. 8, ll. 60-66 and col. 9, first para.: 1.7 GHz); and 
the second antenna branch has a second length for sending and receiving signals in a second frequency band (col. 8, ll. 60-66 and col. 9, first para.: 2.7 GHz). (See also, col. 9, ll. 55-64)

Claims 7-10: Nopoles discloses a terminal device 100 (Fig. 1), comprising a first antenna that is the antenna of claim 1 (see Fig. 4); 

wherein the second antenna is a Combo antenna (see Fig. 4); 
wherein the first antenna is disposed at a non-grip area of the terminal device (see Figs. 1 and 4).

Claims 1-3, 7, 14 and 15 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by IDS document “Feng” (US 2007/0188388). 
Claim 1: Feng discloses an antenna, comprising a feed contact 133 (Fig. 3), a first antenna branch 132B, and a second antenna branch 132C, wherein 
the first antenna branch and the second antenna branch are respectively electrically connected with the feed contact, forming electromagnetic coupling 136 (see Fig. 3); 
the first antenna branch has a first length for sending and receiving signals in a first frequency band (¶ [0011]); and 
the second antenna branch has a second length for sending and receiving signals in a second frequency band [0011].

Claim 7: Feng discloses a terminal device 130 (Fig. 3), comprising a first antenna that is the antenna of claim 1.  

Claims 2 and 14: Feng discloses a third antenna branch 132A, wherein the third antenna branch is electrically connected with the feed contact 133; 
the first antenna branch, the second antenna branch and the third antenna branch form electromagnetic coupling (by virtue of them being connected to common portion 134 and feed point 133; see ¶¶ [0010-0012] and [0014]); and 
the third antenna branch has a third length for sending and receiving signals in a third frequency band (see Fig. 3 and ¶ [0011]).

Claims 3 and 15: Feng discloses wherein the first antenna branch, the second antenna branch and the third antenna branch are integrally formed in L-shape (see Fig. 3); and 
the first antenna branch 132B is taken as a first side of the L shape, the second antenna branch 132C is taken as a second side of the L shape, and the third antenna branch 132A is disposed at a corner of the L shape formed by the first antenna branch and the second antenna branch (see Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (cited above) in view of IDS document “Korva” (US 2004/0169611).
Claims 4-5 and 16-17: Feng discloses a first grounding point 138;  
the first antenna branch 132B is grounded through the first grounding point (using 137, see ¶ [0012];  
wherein the third antenna branch 132A is grounded through the first grounding point (using 134 and 137).
Feng fails to expressly teach a second grounding point; the second antenna branch is grounded through the second grounding point.
Korva discloses a first grounding point 211 (Fig. 2) and a second grounding point 212; 

the second antenna branch 232 is grounded through the second grounding point.
Korva teaches “In addition the structure comprises a second shorting conductor (212) on the other side of the second slot, than the feeding conductor. The second slot acts as a radiator, which for instance broadens the upper band of a dual band antenna. The second shorting conductor facilitates a better matching of a multi-band antenna than in corresponding prior art antennas.” (Abstract)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Feng’s invention to include a second grounding point, the second antenna branch is grounded through the second grounding point, in order to facilitate a better matching for multi-band antenna operation. 

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (cited above) in view of IDS document “Wei” (US 2018/0048076). 
Claims 6 and 18: Feng fails to expressly teach wherein the first frequency band signal is Wi-Fi 2.4 GHz frequency band signal, the second frequency band signal is N78 frequency band signal, and the third frequency band signal is Wi-Fi 5 GHz frequency band signal.
Wei teaches [0003] “With advancements in mobile communication technology, mobile devices such as portable computers, mobile phones, multimedia players, and other hybrid functional portable electronic devices have become more common. To satisfy consumer demand, mobile devices can usually perform wireless communication functions. Some devices cover a large wireless communication area; these include mobile phones using 2G, 3G, and LTE (Long Term Evolution) systems and using frequency bands of 700 MHz, 850 MHz, 900 MHz, 1800 MHz, 1900 MHz, 2100 MHz, 2300 MHz, and 2500 MHz. Some devices cover a small wireless communication area; these include mobile phones using Wi-Fi, 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Feng’s invention such that wherein the first frequency band signal is Wi-Fi 2.4 GHz frequency band signal, the second frequency band signal is N78 frequency band signal, and the third frequency band signal is Wi-Fi 5 GHz frequency band signal, in order to achieve communication diversity. 
 
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (cited above). 
Claim 8: Feng fails to expressly teach a second antenna; wherein the first antenna is spaced from the second antenna with a specified distance.
However, Feng discloses a ground plane 131 (Fig. 3); wherein the first antenna is spaced from the ground plane with a specified distance. 
Feng teaches [0012] “Note that, the short stub 137 connects the common portion 134 and the ground plane 131 via a through hole 138, to achieve matching between the impedance of the element 132A and an impedance of a feed line. Meanwhile, a tip portion of the multiband antenna 130 is bent along a bending line in order to miniaturize the multiband antenna 130.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to use Feng’s ground plane as a second antenna, in order to facilitate impedance matching and miniaturize the terminal device.  
Claim 9: Feng discloses the terminal device of claim 8, wherein the second antenna is a Combo antenna (this limitation is deemed inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially 
(A skilled artisan would appreciate that “a Combo antenna” as claimed can be deemed nebulous absent recitation of specific frequency range(s) of antenna operation.)

Claim 10: Feng discloses the terminal device of claim 8, wherein the first antenna is disposed at a non-grip area of the terminal device (see Fig. 3).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Napoles (cited above).  
Claim 19: Napoles discloses a mobile terminal 100 (Fig. 1), comprising a first antenna that is the antenna of claim 1 (see Fig. 4), a second antenna 408, and an antenna carrier (see Fig. 4, whereupon antenna 400 is disposed); wherein the first antenna is spaced from the second antenna with a specified distance, and there is no hole on the antenna carrier configured for the first antenna or the second antenna (see Fig. 4).
Napoles is silent regarding the antenna carrier being a frame. 
However, Napoles teaches “In one embodiment, the wideband dual-arm antenna 400 is disposed on an antenna carrier, such as a dielectric carrier of the electronic device. The antenna carrier may be any non-conductive material, such as dielectric material, upon which the conductive material of the wideband dual-arm antenna 400 can be disposed without making electrical contact with other metal of the electronic device. In another embodiment, the wideband dual-arm antenna 400 is disposed on, within, or in connection with a circuit board, such as a printed circuit board (PCB). In one embodiment, the ground plane may be a metal chassis of a circuit board. Alternatively, the wideband dual-arm antenna 400 may be disposed on other components of the electronic device or within the electronic device.” (Col. 6, ll. 53-66)
. 
 
Allowable Subject Matter
Claims 11-13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Montgomery (US 2010/0156726)
Lin (US 8269676)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/HASAN Z ISLAM/Primary Examiner, Art Unit 2845